Citation Nr: 0112590	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
difficulty breathing.

2.  Entitlement to a compensable initial disability 
evaluation for a healed avulsion fracture, tip of the left 
lateral malleolus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from July 1997 to August 1998.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for a 
healed avulsion fracture, tip of the left lateral malleolus, 
assigned a noncompensable rating for that disorder, and 
denied service connection for asthma.  The veteran initiated 
and completed an appeal from that determination.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's healed avulsion fracture, tip of the left 
lateral malleolus, is manifested by X-ray evidence of a 
possible old healed avulsion fracture with normal range of 
motion.  

3.  The record does not reflect that the veteran has a 
current diagnosis of asthma related to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
healed avulsion fracture, tip of the left lateral malleolus, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.40-4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Code 5271 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  Asthma was not incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his service-connected healed avulsion 
fracture, tip of the left lateral malleolus is more than 0 
percent disabling.  He also contends that he suffers from 
asthma that is related to service.  In such cases, VA has a 
duty to assist the veteran in developing facts which are 
pertinent to that claim.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In the present case, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  That evidence includes the veteran's service medical 
records, records of treatment following service, reports of 
VA rating examination, and statements and argument made by 
and on the veteran's behalf.  The VA has met the duty to 
identify evidence, as it has communicated to the veteran the 
need to submit evidence related to his left ankle treatment 
and related to his alleged asthma or difficulty breathing.  
The Board has not been made aware of any additional relevant 
evidence which is available in connection with this appeal.  
No further assistance to the veteran regarding the 
development of evidence is required.  See Veterans Claims 
Assistance Act of 2000.  

I.  Left Ankle

Service medical records show that the veteran injured his 
left ankle in service.  Service connection was granted for 
healed avulsion fracture, tip of the left lateral malleolus, 
in the February 1999 rating decision on appeal, and a 0 
percent rating was assigned effective August 1998.  The Board 
notes that as this is a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In connection with the claim, the veteran was afforded a VA 
examination in December 1998.  The examination report 
revealed the veteran's history of injuring the ankle while 
playing basketball in service.  The veteran reported being 
treated with ice, analgesics and a local wrap in service.  
The VA examination revealed normal gait and posture.  The 
range of motion of the left ankle was reported as normal.  
There was minor discomfort with eversion but there was no 
swelling and the ankle was stable.  There were no sensory or 
motor deficits, and reflexes were 3+.  X-rays of the left 
ankle showed possible old healed minor avulsion type 
fracture, tip of the lateral malleolus.  The diagnosis was 
old healed avulsion fracture, tip of the lateral malleolus.  

VA treatment records show minimal complaints and treatment 
for left ankle pain.  The veteran was evaluated for physical 
therapy in May 1999 at which time he was complaining of pain 
in the ankle with prolonged periods of standing and walking.  
He also reported that he was now unable to play basketball or 
run.  The ankle demonstrated mild swelling and tenderness on 
walking in the physical therapy gym.  There was no redness 
but the veteran showed discomfort.  Range of motion was 
normal with minimal discomfort.  There was pain with lateral 
collateral ligament testing.  The assessment was history of 
left ankle injury.  The examiner felt that the veteran may 
benefit from left ankle stabilization exercises to reduce 
pain in the left ankle and to increase standing and walking 
tolerance.  Two to three weeks of physical therapy was 
planned.  The veteran failed to report for his scheduled 
therapy and was discharged from the clinic in June 1999.  

There are no additional treatment records for the left ankle.  
The veteran and his representative have argued that his 
complaints of pain warrant a compensable evaluation for the 
left ankle.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In any case where the 
schedule does not provide for a 0 percent rating under a 
particular diagnostic code, such a rating will be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.  In addition to applicable schedular 
criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA is 
required to consider whether an increased evaluation could be 
assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  Diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and the 
rule against pyramiding set forth in 38 C.F.R. § 4.14 (2000) 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

The veteran's service-connected healed avulsion fracture, tip 
of the left lateral malleolus, has been evaluated as 0 
percent disabling, or noncompensable, under Diagnostic Code 
5271, which pertains to limited motion of the ankle.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 
5271 provides that a moderate limitation of motion of the 
ankle is rated at 10 percent, while a marked limitation of 
motion is rated at 20 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).  The VA schedule of ratings 
identifies range of motion of the ankle as dorsiflexion from 
0 to 20 degrees and plantar flexion from 0 to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2000).  

There are no findings of limited motion of the left ankle.  
There is, however, reported minimal pain as well as minor 
discomfort with eversion and range of motion.  These findings 
are not productive of any appreciable functional limitation.  
The Board finds that the manifestations present are no more 
than slight, that they are significantly less than moderate, 
and the veteran is not entitled to a 10 percent evaluation 
under Diagnostic Code 5271.   

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of ankylosis of the ankle 
(Diagnostic Codes 5270, 5272) or os calcis or astralgus 
malunion (Diagnostic Code 5273), and as there are no findings 
of arthritis of the left ankle, there is no basis for 
assignment of an evaluation in excess of the currently 
assigned 0 percent under any other code provision.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5270, 5272, 5273 
(2000).  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  However, an 
increased evaluation is not warranted on the basis of 
functional loss due to pain or weakness in the instant case, 
as the veteran's symptoms are supported by the most minimal 
objective pathology.  There is normal range of motion and an 
absence of noted muscle weakness.  Pain with range of motion 
was described as minimal.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant a higher 
evaluation.  The VA examiner noted minimal objective 
indicators of pain, and there was minimal functional loss due 
to pain.  There was only minor discomfort observed with 
eversion.  Thus, while both the veteran and his 
representative argue that a compensable rating based on pain 
is warranted, any objectively demonstrated functional 
impairment due to such pain still must be shown to a moderate 
degree in order to warrant a compensable evaluation under 
Diagnostic Code 5271.  However, the Board finds that 
functional impairment to a moderate degree is not objectively 
shown by the record, and that the preponderance of the 
evidence is against a compensable evaluation in this case.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 0 percent evaluation), necessitated frequent periods 
of hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Although the 
veteran, reportedly a student who takes primarily part-time 
jobs involving prolonged standing, has asserted that he has 
been impaired occupationally, the Board finds that the 
evidence suggests that the left ankle would cause no more 
than occasional problems at the present time.  The Board 
observes further, that he has presented no objective evidence 
to support such occupational impairment.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In denying the veteran's claim for an initial compensable 
rating for a healed avulsion fracture, tip of the left 
lateral malleolus, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Asthma

The veteran claims that he has asthma that is related to 
service.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  If a condition noted during service is not 
shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (2000).  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The veteran's service medical records show that he was seen 
in July 1998 for an evaluation following complaints of 
shortness of breath after running.  The examination revealed 
that the lungs were clear.  Pulmonary function testing in 
August 1998 was within normal limits.  The assessment was 
rule out asthma.  

Post-service records include a report of VA examination in 
December 1998 which shows that the veteran gave a history of 
difficulty breathing while running but denied the use of 
inhalers and also denied any wheezing.  He denied a history 
of bronchial asthma or hospitalization for breathing 
difficulty.  Chest examination showed no abnormalities 
including no wheezes or rales, and normal breath sounds.  A 
chest X-ray was normal.  The final diagnosis was history of 
dyspnea on exertion, no cause found.  The veteran did not 
undergo pulmonary function testing at that time as he had 
abdominal pain.  

In January 1999, the veteran underwent pulmonary function 
testing.  The results were reported to be essentially normal, 
with no significant response to bronchodilator.  It was noted 
that a portion of the testing, the helium method for lung 
volumes, was not reliable due to technical reasons.  

Outpatient treatment records show no relevant findings.

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
asthma claimed as difficulty breathing.  There is no current 
diagnosis of asthma, as well as no definitive in-service 
diagnosis of the condition.  Thus, there is no evidence of a 
chronic condition manifested by difficulty breathing in 
service.  No examiner has indicated that the veteran has 
asthma, and no continuity of treatment is shown.  In fact, 
there has been no treatment or other evidence of continuity 
of symptomatology dating from service.  In sum, there is no 
competent medical evidence that the veteran currently has 
asthma, or any disability characterized as difficulty 
breathing, that is related to service.  Although his 
contentions have been considered, they are found to be 
unsupported, contrary to the evidence of record and thus of 
limited probative value.  Thus, following a longitudinal 
review of the record, the Board concludes, as noted earlier, 
that the evidence is not evenly balanced for and against the 
veteran, but that the preponderance of the evidence is in 
fact against the claim.  Thus, service connection for asthma 
claimed as difficulty breathing is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

A compensable initial disability evaluation for a healed 
avulsion fracture, tip of the left lateral malleolus is 
denied.  

Service connection for asthma, claimed as breathing 
difficulty, is denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



